ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Houston Dynamic Service, Inc.                  ) ASBCA No. 62842
                                               )
Under Contract No. W912EE-19-P-0078            )

APPEARANCE FOR THE APPELLANT:                     Mr. Luke Lau
                                                   Executive Vice President

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  John M. Breland, Esq.
                                                   Engineer Trial Attorney
                                                   U.S. Army Engineer District, Vicksburg

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: May 6, 2022



                                               HEIDI L. OSTERHOUT
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62842, Appeal of Houston Dynamic
Service, Inc., rendered in conformance with the Board’s Charter.

      Dated: May 6, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals